                     Case 2:21-cv-00064-DPM Document 1 Filed 06/17/21 Page 1 of 5
(Post 11/2015)                                                                                              FILED
                                                                                                           U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT ARKANSAS


                                                                                                            JUN .1 7 2021
                                            UNITED STATES DISTRICT COURT         .,._,.~
                                            EASTERN DISTRICT OF ARKANSAS JA~ES W ~ K , CLERK
                                                                 DIVISION By.
                                            --------                           >         DEP CLERK




                 5 oo J/of-lJ,. (11),q-,',J skt1a:=t:
             ~                  lie.      716Jx
                     (Name o~ plaintiff or plaintiffs)

                                V.                               CIVIL ACTION NO.- - - - - - - - -
                                                                 (case number to be supplied by the assignment clerk)

                                                                    PAPE~             toRfoRA:T:i::-0 N'

                 ft;-tkAN585 &+tt. AB. ']_/~Jl)
                   (Name of defendan       r 'defendants)

                      COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                     1.      This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

             employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

             §2000e-5.     Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                     2.      Plaintiff,    /4   J   '4/JA      {J.. ~· A.Ji 5                                       , is a
                                                                 (mnne o plaintiff)
                                                                          Nof-fb f1A8i'J
                                                                                (ftl(Kfi:J$A 5 5-h:e.tt±  ,
             citizen of the United States and resides at         [;I) 0
               f'\
                 Ll£.rfY\Dt+
                             /_                /1 I •
                                                , L-11,.J
                                                                ±
                                                            C.0 ~         .,
                                                                                 sJf~ft address)
                                                                                                 , 7/{;,3g,
             ~ (city)                                    (county)         '              (state)                  (ZIP)
                 8?0-8-L8'-?'/D{p
                     (telephone)

                     3.   . : Defendant. fLFARuJATER /kr1eR {b[ipoR}t[i=.D!V , lives at, or its
                                                                             l1
                                      5lJ g~ trftiu! !.j If Nc,R, +6 , n<Krt,.rs,,+5 Cdy,
                                             II,       (nall!e of defendant)
             business js \ocated at
                   r'\.                                   stree ddress)                                  (city)
                 , t-eShl}            , ftrKRtJSBS                     , 716 so                    .
                     (county)                        (state)                    (ZIP)

                     4.      Plaintiff sought employment from the defendant or was employed by the


                                                                       ;·hi~ ·case assigned to District Judge-'f\A,.,__1'_t.-_SH_,tt_L
                                                                                                                 t _ _ _ __
                                                                       ~nd to Magistrate Judge_"""'~~R:;;,!!;._1__
           Case 2:21-cv-00064-DPM Document 1 Filed 06/17/21 Page 2 of 5




        S06:l. fir~~ I/Ncfl6, B~ ~ 'fy
defendant at
               Cstr~e s            (city)
  De§M:
0--
            , AcK&Jslls   , 71 b3D .
          (county)                               (state)                           (ZIP)

          5.         Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and 10 of the complaint on or about ..._.t)c....:,l....,f-DJ--,.>l.~D-f"-----<!/).~-----d~O-ei6~D---
                                                                    .....
                                           (month)                                 (day)                    (year)

          6.         Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and 10 of this complaint on or about                           ~bV"'ua...c:f o23              d D 2,., /
                                                                            (month)         (day)           (year)

          7.         The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiffon                /l:1 fkC}, ,2 '-/ JoJ.I                            , a copy of which notice
                                                     (month)            (day)      (year)
is attached to this complaint.

          8.         Because of plaintiff's (1)                 ~            race, (2) _ _ _ color, (3)          /sex,

(4) _ _ _ religion, (5) _ _ _ national origin, defendant:

                     (a) _ _ _ failed to employ plaintiff.

                     (b)       V          terminated plaintiff's employment.

                     (c) _ _ _ failed to promote plaintiff.

                     (d) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-,---




           9.        The circumstances under which the defendant discriminated against plaintiff were
        Case 2:21-cv-00064-DPM Document 1 Filed 06/17/21 Page 3 of 5




as follows:   ~4----./w,J fou- a,< J.t>/7, ,cep:>-d: v~a r-cld·"t-!!Jcflf) ,.
tifr/,-f){IL/r°D;1J       oF 77tle      VU of &             C.,\li.-/   l3lk         {/r;.,-ls oF Jq1R4.
1/lsv, Ve,ch11:I 4-k us-.e: 4 fl 1+::t MA$ f:fb. ,1SttAl ltSS-RJJ <-re...d
bv Lh_/-t,..f eo,,,;lt>tf-Rl' :h.A:d t,,fl'-bvu >-NOf- f j ~ ~ - h
 i";Jertlll DI~ ttJcl pn o/ r,ully ,ce.s-fr-tttJ /u<yn,, .i:v-r-i v3 I--A1cs
Vt "l>W-,Jf tr-f-feck i>'-t tA.e {(Vlttl~ em.plt>'-f-ee ~ f,'CL_c{ u/J
M~'i   P~,Je...
              l':9 NM2{ f.Rrl/D lriVd. ft K11.J,f'e.- HJH-5 I> u;J
                  1
                     r                                  ,~~~~,                    r
ou+-lrJ+tJ;:; oR.e,J toe 12J~ J-t> c.,eA.r-s ,.{s:e.rP /J.L~;_0.,-~-';£)·2>Ue.u ~ • ~
.:r wits         ~./-ed It> -:l -;J./):J.D_, & Q...J :J reSSc-,r w ft5 o "'''t r-e.p r-t,,.. A,jj.ed ,
       10.     The acts set forth in paragraph 9 ofthis complaint:

               (a)    ✓ are still being committed by defendant.
                (b) _ _ _ are no longer being committed by defendant.

                (c) _ _ _ may still be being committed by defendant.

        11.      Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the·

facts supporting this complaint.

        WHEREFORE,
         .       .
                   plaintiff
                    '
                             prays that the Court grant the following relief to the plaintiff:

                (a) _ _ _ Defendant be directed to employ plaintiff, and

                (b)   , / Defendant be directed to re-employ plaintiff, and
                      J




                (c) _ _ _ Defendant be directed to promote plaintiff, and

                (d) _ _ _ Defendant be directed to _ _ _ _ _ _ _ _ _ _ _ __

and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

costs and attorney's fees.

                                               ~ ~ SIGNATURE
                                                   , J _PLAINTIFF
                                                             ,
                               Case 2:21-cv-00064-DPM Document 1 Filed 06/17/21 Page 4 of 5
 EEOC Form 161 (11/2020)                           U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                        DISMISSAL AND NOTICE OF RIGHTS
To:     Linda Grays                                                                         From:     Little Rock Area Office
        500 North Main Street                                                                         820 Louisiana
        Dermott, AR 71638                                                                             Suite 200
                                                                                                      Little Rock, AR 72201



       D                         On behalf of person(s) aggrieved whose identity is
                                 CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC Charge No.                                       EEOC Representative                                                  Telephone No.

                                                       Margie Myers,
 493-2021-00778                                        Investigator                                                         (501) 324-6214
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D          Your allegations did not involve a disability as defined by the Americans With Disabiliti.es Act.

       D          The Respondent employs less than the re.quired number of employees or is not otherwise covered by the statutes.

       D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
       [KJ        The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                  determination about whether further investigation would establish violations of the statute. This does not mean the claims
                  have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                  makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
       D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D          Other (briefly state)

                                                               - NOTICE OF SUIT RIGHTS -
                                                         (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the ~enetic Information Nondiscritnination Act, or the Age                      _,
Discrimination jn-Employ_l!l~nt A~t:_ ,:hls -~_ill be the only notice of dismissal and of yqur right to sue that we will send y~u.
You may file a--lawsuit against the r~_sp0ndent(~) Wider federal law based.on this charge in federal.or.state.court. Your
lawsuit ·mu.st-be filed WITHIN 90-DAV.:S ofy9ur receipt of this notice;. or your right to sue-·base.d on this charge will'be
lost. ·(The time_ li,:nitfor filini;i, suit-based on a- claim under· state-law may be-differ~nt.)

Equal Pay·Act (E~A): ERA-suits must be filed in·-ledera! or state court with:n'2· yeaiS (3- years for wiHfuL viol_a.t_ior:,s) of the
~lleged EPA underpayment. This mean~ _that ba~kpay due for any violati~n~ ~hat occurred more=thah 2 years (3 years)
~before you ·file s'-!it-may no! be coll~ctible;
                           r           ._   ....   ~
                                                                                                                               -    ·

                                                                           On behalf of the Commission

                                                                                                                           3/22/2021
 Enclosures(s)                                                                                                                    (Date Issued)
                                                                       William A. Cash, Jr.,
                                                                       Area Office Director
 cc:
            Rosario Garrido-Calloway
            HR Manager
            CLEARWATER PAPER CORPORATION
            Po Box 727
            Mcgehee, AR 71654
                         Case 2:21-cv-00064-DPM Document 1 Filed 06/17/21 Page 5 of 5

EEOC Foim 5 (11/09)                   ----::-    - --                                         -- -   ---~-   - ...    -        --

                                                                                                                     •[Kl
                      CHARGE OF DISCRIMINATION                                                               Charge Presented To;                                      Agency(ies) Charge No(s):
            This form Is affected by the Privacy Act of 1974. See enclosed Privacy Act                                         FEPA
                    Statement and other Information before completing this form.
                                                                                                                               EEOC                                        493-2021-00778
                                                                                                                                                                                            and EEOC

 Name•(indicate Mr., Ms., Mrs.)                                                                                                                                                           Date of Birth
  Linda Grays                                                                                                                                                                               1963
 Street Address
 500 North Main Street, Dermott, AR 71638

~ Named  is the Employer, Labor Organization, Employment Agency, Appr                                                                            I Government Agency That I Believe
 Discriminated Against Me or Others. (If more than two, list under PART/
 Name                                                                                                                                                                     Phone No. (Include Area Code)

 CLEARWATER PAPER CORPORATION                                                                                                                                                 (870) 730-2300
 Street Address                                                                       City, State and ZIP Code
 5082 Hwy 4 North, Arkansas City, AR 71630

 Name                                                                                                                               No. Employees, Members                Phone No. (Include Area Code)


 Street Address                                                                       City, State and ZIP Code


 DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                       DATE(S) DISCRIMINATION TOOK PLACE


            •
      I]] RACE
         ••                   COLOR

                                   [K]
                                       • • •            SEX               RELIGION

                                                                                  • •                NATIONALORIGIN
                                                                                                                                                  Earliest
                                                                                                                                                 09-15-2020
                                                                                                                                                                        Latest
                                                                                                                                                                                         10-02-2020
                  RETALIATION
                        OTHER (Specify)
                                                AGE             DISABILITY


 THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
                                                                                                GENETIC INFORMATION
                                                                                                                                                           •           CONTINUING ACTION




      I was hired on March 7, 1988. On September 14, 2020, I had an altercation with a Coworker. During the altercatior1;, I
 ••
      picke~ up_ a knife. On September 14, 2020, I was placed on suspension. lwas disch1!.rged..:on:Oc~o.b.er 2,-,2020;
        •                                                                                                                                        ..    •   ••     a"




      I believe I was placed on suspension and discharged because of my race, African American; sex, female; and in
      retaliation for a 2017, report regarding pay, in violation of Title VU of the Civil Rights Act of 1964, as amended.

                                                                                              _______                       ._;_   ...   - ------               ..,..__




                                                      --·---~•--J1!!,
                                                                    ......
                                                                       ..a:;s
                                                                          ......- -    ' ..   ---                                            -        - - - · :;. ~'-••---=-:- , . _ .




 I want this charge filed with both the EEOC and the State or local Agency, if any. I                NOTARY - Whon necessary for Slate and Local Agency Requirements
 will advise the agencies if I change my address or phone number and I will
 cooperate fully with them in the processing of my charge In accordance with their
 procedures.                                                                                         I swear or affirm that I have read the above charge and that it is true to
 I declare under penalty of perjury that the above Is true and correct.                              the best of my knowledge, information and belief.
                                                                                                     SIGNATURE OF COMPLAINANT




                                  ~. ~
                                                                                                     SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
x.3-8-..21
r•
                                                                                                     (month, day,    yea"
            Date                                  Charging Party s,gneture
